Citation Nr: 1243209	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include chloracne as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He had service in Vietnam from August 1966 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied entitlement to service connection for chloracne, also claimed as skin lesions; and PTSD.

The Veteran's claims are deemed to encompass any skin or psychiatric disability regardless of the diagnosis.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

In a January 2009 statement, the Veteran indicated that he could not provide a specific date, time, place or event that caused his PTSD, but that he began having nightmares about "service related events" within a few years after his return from Vietnam in August 1967, and that they had continued to the present.  

His statement provides competent evidence of current symptoms of a current psychiatric disability.  His report suggests that the disability may be related to service.  An examination is needed to clarify whether he has a current disability that is related to a disease or injury (including a stressor) in service.

With regard to the skin claim, service treatment records reflect treatment for boils while on active duty, and the Veteran indicated that he had boils on his separation Report of Medical History.  The Veteran has reported that the boils continued for several months after service, and has not explicitly reported any current skin disease.  Private treatment records; however, reflect that the Veteran was provided with Metrogel Cream to treat a skin condition on his face in 2006 and 2007.  These records do not reflect a diagnosis of a skin disorder.  In his October 2012 Appellant's Brief to the Board, the Veteran's representative, reported that the Veteran had problems with his skin since discharge from service.  The low threshold for obtaining an examination is triggered.  An examination is needed to determine whether the Veteran has a current skin disease that is related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether he has a current psychiatric disability that is related to service.  

All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should specify the criteria that are not met.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors that support the diagnosis.

The examiner should also report whether any stressor is related to the Veteran's fear of hostile military action.

With respect to any other acquired psychiatric disability, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise the result of a disease or injury in service, including traumatic events.  

The examiner should note the Veteran's report of nightmares related to service; and opine as to whether this is a manifestation of a psychiatric disability.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.   If the Veteran provides a stressor statement at his examination or otherwise in correspondence with VA, develop the claim, based on the character of any stressor statement, as set out in 38 C.F.R. § 3.304 (f).  

3.  Schedule the Veteran for a VA examination to determine whether he has a current skin disease or disability that is related to a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide a diagnosis of any current skin disorder, including, in particular, chloracne, and should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder was caused by a disease or injury (including herbicide exposure) during active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

